       CASE 0:20-cv-01769-JRT-KMM Doc. 19-1 Filed 09/15/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA


 RUSSEL NISBET,
           Plaintiff,                      Court File No. 20-cv-1769

 v.

 3M COMPANY and
 AEARO TECHNOLOGIES LLC,
          Defendants.


                    RULE 7.1 COMPLIANCE CERTIFICATE

      The undersigned hereby certifies that, pursuant to Local Rule 7.1(f),

Plaintiffs’ Memorandum in Support of Motion to Remand for Lack of Subject

Matter Jurisdiction contains 9,267 words, as determined through the word count

feature of the Microsoft Word for Mac 2020 word processing software used to

prepare the memorandum. The word processing program has been applied

specifically to include all text within the body of the document, including

headings, footnotes, and quotations. The memorandum was prepared in 13-point

font in accordance with the type size limitation of Local Rule 7.1(h).


Dated: September 15, 2020                           s/Mikal C. Watts
                                                   Mikal C. Watts
